We have stated the pertinent facts in this case in our opinion overruling and denying the motion to dismiss the appeal herein,191 La. 599, 186 So. 41. It appears that since the appeal was taken in this matter the leased property and the lease have been sold at public sale and the adjudicatee has assumed the payment of the rental for the full unexpired term, the rental to be paid in advance annually. The proces verbal of the sale and adjudication was attached to the motion to dismiss the appeal and filed in this Court. This Court could not receive the evidence originally and refused to dismiss the appeal. However, in the briefs of the defendant, appellee and the intervening creditors, appellees, it is asked that this cause be remanded to the lower court for further hearing on the subsequent developments since the taking of the appeal as shown by the evidence produced and annexed to the motion to dismiss the appeal. In view of the attending circumstances this cause should be remanded to the lower court.
For the reasons assigned, this case is remanded to the lower court to be proceeded with according to law. All costs to await the final determination of the case. *Page 257